                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


 Planned Parenthood of Tennessee and North
 Mississippi; et al.,

                 Plaintiffs,
                                                     CIVIL ACTION
 v.                                                  CASE NO. 3:20-cv-00740
                                                     JUDGE CAMPBELL
 Herbert H. SLATERY III, Attorney General
 of Tennessee, in his official capacity; et al.,

                 Defendants.


                              PARTIES’ WITNESS LISTS AND
                          JOINT MOTION TO EXTEND DEADLINES

        The parties submit their respective witness lists below for the preliminary injunction

hearing in this matter.

        The parties further jointly request an extension of time to submit the parties’ exhibit lists

to Friday November 20, 2020 and to extend the deadline for motions in limine, stipulations,

deposition designations, and supplemental briefs to Tuesday November 24, 2020. In its Order

on October 13, 2020 (Dkt. No 38), the Court set deadlines for filing Witness and Exhibit lists and

supplemental affidavits on November 16, 2020 and for motions in limine, stipulations,

deposition designations, and supplemental briefs on Monday November 23, 2020. The parties

will not file supplemental declarations and do not anticipate filing deposition designations or

supplemental briefs.

        Due to scheduling conflicts, the last of the pre-hearing depositions is being conducted

tomorrow Tuesday, November 17, 2020, and thus the parties believe it would be premature to

commit to specific exhibits each intend to use at the hearing before all depositions are completed.




      Case 3:20-cv-00740 Document 47 Filed 11/16/20 Page 1 of 6 PageID #: 876
                                      Plaintiffs’ Witness List

       Plaintiffs expect to call the following witnesses at the preliminary injunction hearing in

this matter:

       1.      Courtney A. Schreiber, M.D., M.P.H.

       Dr. Schreiber is expected to provide expert witness testimony consistent with her

previously-submitted declarations on issues pertaining to, inter alia, the medicine and science of

abortion care, including specifically medication abortion and mifepristone, as well as scientific

research methods and study designs.

       2.      Steven Joffe, M.D., M.P.H.

       Dr. Joffe is expected to provide expert witness testimony consistent with his previously-

submitted declarations on issues pertaining to, inter alia, medical ethics and informed consent.

       3.      Audrey Lance, M.D., M.P.H.

       Dr. Lance is expected to provide fact testimony concerning her opposition to Tenn. Code.

Ann. § 39-15-218, as well as expert witness testimony consistent with her previously-submitted

declarations on issues pertaining to, inter alia, the practice of abortion medicine and specifically

medication abortion.

                                    Defendants’ Witness List

       Defendants expect to call the following witnesses at the preliminary injunction hearing in

this matter:

       1.      Brent Boles, M.D.

       Consistent with his testimony before the Tennessee General Assembly and his

previously-submitted declaration, Dr. Boles is expected to testify concerning, inter alia, his

experience administering progesterone to pregnant patients, including patients who have initiated



                                                 2

    Case 3:20-cv-00740 Document 47 Filed 11/16/20 Page 2 of 6 PageID #: 877
a medication abortion by taking mifepristone (with an emphasis on Tennessee patients). Dr.

Boles is also expected to testify concerning, inter alia, the administration of progesterone to

pregnant patients, medical ethics, informed consent (from a practitioner’s perspective), and

scientific research methods and study results related to some of the relevant studies and articles.

Dr. Boles is also expected to testify about the operation of the Abortion Pill Rescue Network and

associated information related to progesterone treatment. Dr. Boles is expected to testify both as

a fact and expert witness.

       2.      Donna Harrison, M.D.

       Consistent with her previously-submitted declaration, Dr. Harrison is expected to testify

concerning, inter alia, medical ethics, informed consent, scientific research methods and study

designs, and the biological plausibility of avoiding, ceasing, or reversing the intended effects of a

medication abortion through progesterone supplementation and the supporting results from

relevant studies and articles. Dr. Harrison is expected to testify as both a fact and expert witness.

       3.      George Delgado, M.D.

       Consistent with his previously-submitted declarations, Dr. Delgado is expected to testify

concerning, inter alia, medical ethics, informed consent, scientific research methods and study

designs, and the biological plausibility of avoiding, ceasing, or reversing the intended effects of a

medication abortion through progesterone supplementation and the conduct and supporting

results from relevant studies and articles. Dr. Delgado is also expected to testify about the

operation of the Abortion Pill Rescue Network and associated information related to

progesterone treatment. Dr. Delgado is expected to testify as both a fact and expert witness.




                                                  3

    Case 3:20-cv-00740 Document 47 Filed 11/16/20 Page 3 of 6 PageID #: 878
       The parties respectfully ask the court to extend the deadline to submit the parties’ exhibit

lists to Friday November 20, 2020 and to extend the deadline for motions in limine, stipulations,

deposition designations, and supplemental briefs to Tuesday November 24, 2020.



Dated: November 16, 2020                             Respectfully submitted,


                                             By:     /s/ Thomas H. Castelli
                                                     Thomas H. Castelli (No. 24849)
                                                     Stella Yarbrough (No. 33637)
                                                     American Civil Liberties Union
                                                     Foundation of Tennessee
                                                     P.O. Box 120160
                                                     Nashville, TN 37212
                                                     Tel: (615) 320-7142
                                                     tcastelli@aclu-tn.org

                                                     Attorney for Plaintiffs

                                                     Christine Clarke*
                                                     Jennifer Sandman*
                                                     Planned Parenthood Federation of America
                                                     123 William St., 9th Floor
                                                     New York, NY 10038
                                                     Tel: (212) 261-4749
                                                     Tel: (212) 261-4405
                                                     Fax: (212) 247-6811
                                                     christine.clarke@ppfa.org
                                                     jennifer.sandman@ppfa.org

                                                     Attorneys for Plaintiffs Planned Parenthood
                                                     of Tennessee and North Mississippi and
                                                     Audrey Lance, M.D., M.S.

                                                     Andrew Beck*
                                                     American Civil Liberties Union Foundation
                                                     125 Broad Street, 18th Floor
                                                     New York, NY 10004
                                                     Tel: (212) 549-2633
                                                     abeck@aclu.org




                                                4

    Case 3:20-cv-00740 Document 47 Filed 11/16/20 Page 4 of 6 PageID #: 879
                                       Attorneys for Plaintiffs Knoxville Center for
                                       Reproductive Health and
                                       FemHealth USA, Inc.

                                       Michelle Moriarty*
                                       Shayna Medley-Warsoff*
                                       Center for Reproductive Rights
                                       199 Water St., 22nd Floor
                                       New York, NY 10038
                                       Tel: (917) 637-3695
                                       mmoriarty@reprorights.org
                                       smedley@reprorights.org

                                       Marc Hearron*
                                       Center for Reproductive Rights
                                       1634 Eye St., N.W., Suite 600
                                       Washington, DC 20006
                                       Tel: (202) 524-5539
                                       mhearron@reprorights.org

                                       Attorneys for Plaintiff Memphis Center for
                                       Reproductive Health

                                       *Admitted pro hac vice




                                   5

Case 3:20-cv-00740 Document 47 Filed 11/16/20 Page 5 of 6 PageID #: 880
                                CERTIFICATE OF SERVICE
       I, the undersigned, do hereby certify that on November 16, 2020, a true and correct copy of

the foregoing was served on the Tennessee Attorney General’s Office, counsel for all Defendants,

via the Court’s ECF/CM system.

       Alexander S. Rieger
       Charlotte Davis
       Edwin A. Groves, Jr
       Steven Ashley Hart
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, TN 37202
       alex.rieger@ag.tn.gov
       charlotte.davis@ag.tn.gov
       alan.groves@ag.tn.gov
       steve.hart@ag.tn.gov,


                                                 /s/Thomas H. Castelli
                                                 Thomas H. Castelli




                                                6

    Case 3:20-cv-00740 Document 47 Filed 11/16/20 Page 6 of 6 PageID #: 881
